     Case 3:15-cv-00396-MCR-HTC Document 186 Filed 01/19/21 Page 1 of 2


                                                                     Page 1 of 2

                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION


JAMMIE DARNELL GORDON, II,

      Plaintiff,

v.                                             CASE NO. 3:15cv396-MCR-HTC

COLONEL CARTER, et al.,

     Defendants.
_____________________________/


                                   ORDER

      This cause comes on consideration of the magistrate judge=s Report and

Recommendation dated November 25, 2020. ECF No. 185. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined that

the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The magistrate judge=s Report and Recommendation, ECF No. 185, is

adopted and incorporated by reference in this Order.
    Case 3:15-cv-00396-MCR-HTC Document 186 Filed 01/19/21 Page 2 of 2


                                                                   Page 2 of 2

     2.    Plaintiff’s pro se Motion for Preliminary and Permanent Injunction,

  ECF No. 184, is DENIED.


     DONE AND ORDERED this 19th day of January 2021.




                                     s/   M. Casey Rodgers
                                   M. CASEY RODGERS
                                   UNITED STATES DISTRICT JUDGE




Case No. 3:15cv396-MCR-HTC
